NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted February 19, 2019
                               Decided February 21, 2019

                                         Before

                       DIANE P. WOOD, Chief Judge

                       FRANK H. EASTERBROOK, Circuit Judge

                       DIANE S. SYKES, Circuit Judge

No. 18-2988

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Southern District of Illinois.

      v.                                       No. 4:04-CR-40043-SMY-14

JAMIE L. VAUGHN,                               Staci M. Yandle,
     Defendant-Appellant.                      Judge.


                                       ORDER

      Jamie Vaughn pleaded guilty to conspiring to manufacture, distribute, and
possess with intent to distribute methamphetamine. See 21 U.S.C. § 841. After
completing his term of incarceration, he began serving 10 years of supervised release.
Vaughn violated his terms of supervised release in 2016 and again in 2017. He now
appeals the 48-month prison sentence that he received for the 2017 violation. His
lawyer, however, moves to withdraw from the appeal, arguing that it is frivolous.
See Anders v. California, 386 U.S. 738 (1967). We grant the motion to withdraw and
dismiss the appeal.
No. 18-2988                                                                          Page 2

       Vaughn’s first supervised-release violation occurred shortly after his release in
2016. He admitted to the district court that he violated his terms of release. As a result,
the court revoked his release and sentenced him to 12 months in prison followed by
36 more months of supervised release.

        The second violation occurred less than a year after the start of his second term
of supervised release in 2017. At his initial appearance for the violation, the district
court told Vaughn that the maximum term of imprisonment for his violation was
48 months. Vaughn later admitted at his revocation hearing that he unlawfully
possessed a controlled substance (methamphetamine), failed to report to his probation
officer, drank alcohol while in substance-abuse treatment, and violated location-
monitoring rules. The government also told the judge that Vaughn’s probation officer
was prepared to testify about two statements that Vaughn had made to her: First,
Vaughn said that he did not want substance-abuse treatment and that he had told the
court that he was interested in treatment only to evade incarceration; and second, he
called the judge a vulgar racial slur. The government then mentioned the maximum
penalty of 48 months and recommended 36 months’ incarceration (above the top end of
the guideline range of 21 to 27 months). The judge sentenced Vaughn to 48 months’
incarceration with no further supervised release.

        A defendant facing revocation of supervised release typically does not have a
constitutional right to counsel unless he has a serious claim that he did not violate the
supervised-release conditions or has a mitigating argument that would be hard to raise
without counsel. See Gagnon v. Scarpelli, 411 U.S. 778, 790–91 (1973); United States
v. Eskridge, 445 F.3d 930, 932–33 (7th Cir. 2006). Because Vaughn admitted to violating a
condition of release and does not offer a complex mitigating argument, we are not
obligated to apply the Anders safeguards. See United States v. Wheeler, 814 F.3d 856, 857
(7th Cir. 2016). But in an abundance of caution, we apply them anyway. See United
States v. Brown, 823 F.3d 392, 394 (7th Cir. 2016). Counsel’s brief explains the nature of
the case and addresses the potential issues that an appeal like this might be expected to
involve. Because the analysis appears thorough and Vaughn has not responded to
counsel’s motion, see CIR. R. 51(b), we limit our review to the subjects she discusses.
See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103
F.3d 551, 553 (7th Cir. 1996).

      Counsel first considers whether Vaughn could argue that the district court
abused its discretion or committed plain error in revoking his supervised release. A
judge must revoke supervised release if she finds that the defendant possessed a
No. 18-2988                                                                          Page 3

controlled substance. 18 U.S.C. § 3583(g); United States v. Jones, 774 F.3d 399, 403
(7th Cir. 2014). Vaughn admitted to his probation officer and the court that he had
possessed methamphetamine. It would therefore be frivolous to challenge the
revocation unless he could argue that the admission was unknowing or involuntary.
Counsel ponders this potential argument, noting that the district judge did not tell
Vaughn at the revocation hearing that the maximum penalty was 48 months in prison.
But, after considering the totality of the circumstances, United States v. LeBlanc, 175 F.3d
511, 517 (7th Cir. 1999), she correctly concludes that the argument would be pointless.
The district court explained the statutory maximum term of incarceration at Vaughn’s
initial appearance, the government discussed the maximum penalty at the sentencing
hearing, and Vaughn displayed no confusion or equivocation during either proceeding.
See id. Challenging the revocation on that basis, therefore, would be frivolous.

       Next, counsel explores a challenge to Vaughn’s sentence as substantively
unreasonable. Our review of a sentence for violating the terms of supervised release is
highly deferential, and we agree with counsel that we would not consider Vaughn’s
sentence plainly unreasonable. See United States v. Raney, 842 F.3d 1041, 1043 (7th Cir.
2016). The judge reasonably explained that the sentence was justified because of
(1) Vaughn’s lengthy criminal history and repeated failures to stay off drugs; (2) the
leniency in the original sentence, which warranted an upward variance at revocation,
see U.S.S.G. § 7B1.4 cmt. n.4; and (3) the failure of alternatives to incarceration.
See 18 U.S.C. §§ 3553(a), 3583(e); Raney, 842 F.3d at 1043. Additionally, the judge
permissibly observed that Vaughn’s disrespect for the criminal justice system—his
statements to his probation officer that he lied to the court—warranted a deviation from
the guideline range of 21 to 27 months. See 18 U.S.C. § 3553(a)(6).

       Counsel also considers whether Vaughn could challenge his sentence based on
the judge’s failure to recuse herself after learning that Vaughn had called her a racial
epithet. The judge reasonably found that Vaughn’s statements did not affect her
judgment. See Liteky v. United States, 510 U.S. 540, 555 (1994). And we would not create a
per se rule of disqualification that would allow defendants to judge-shop by insulting
their assigned judge. See In re Taylor, 417 F.3d 649, 652 (7th Cir. 2005). Thus, we agree
with counsel that the argument would be frivolous.

       Finally, counsel properly determines that any claim of ineffective assistance of
counsel would not be appropriate on direct appeal; that argument is better saved for
collateral review. See United States v. Jones, 696 F.3d 695, 702 (7th Cir. 2012).
No. 18-2988                                                              Page 4

      Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.